UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 333-135783 WATERPURE INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Florida 20-3217152 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 525 Plymouth Road, Suite 310 Plymouth Meeting, PA19462 (Address of principal executive offices) (zip code) (954) 731-2002 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x As of May 19, 2011, there were 246,699,744 shares of the registrant’s common stock outstanding. WATERPURE INTERNATIONAL, INC. INDEX PART I. FINANCIAL INFORMATION ITEM 1 Financial Statements Balance sheets as of March 31, 2011 (unaudited) and June 30, 2010 3 Statements of operations for the three and nine months ended March 31, 2011 and 2010, and for the period from July 22, 2005 (inception) through March 31, 2011 (unaudited) 4 Statement of changes in stockholders’ equity (deficiency) for the period from July 22, 2005 (inception) through March 31, 2011 (unaudited) 5-10 Statements of cash flows for the nine months ended March 31, 2011 and 2010, and cumulative from July 22, 2005 (inception) through March 31, 2011 (unaudited) 11 Notes to financial statements (unaudited) 12-23 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24-28 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 28 ITEM 4. Controls and Procedures 29-30 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 31 ITEM 1A. Risk Factors 31 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 ITEM 3. Defaults Upon Senior Securities 31 ITEM 4. (Removed and Reserved) 31 ITEM 5. Other Information 31 ITEM 6. Exhibits 32 SIGNATURES 33 2 WATERPURE INTERNATIONAL, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS March 31, June 30, (unaudited) ASSETS Cash $ $ Accounts receivable - net Inventories Total current assets Trademark Security deposit Intangible asset - license, net of accumulated amortization Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Deposits - Deferred revenue - Accrued royalties payable - current Licensing fees - current Notes payable and advances Convertible notes payable Derivative liability - Due to officers Due to stockholders Total current liabilities Accrued royalties payable - net of current portion - Licensing fees - net of current portion - Deferred revenue -net of current portion Total liabilities STOCKHOLDERS' EQUITY DEFICIENCY Common stock, par value $.0001 per share; 500,000,000 and 250,000,000 shares authorized at March 31, 2011 and June 30, 2010, respectively Common stock to-be-issued Additional paid-in-capital Preferred Series A stock, par value $.001 per share; 1,000,000 shares authorized - - Deficit accumulated during the development stage ) ) Total stockholders' deficiency ) ) Total liabilities and stockholders' equity deficiency $ $ The accompanying notes are an integral part of these financial statements. 3 WATERPURE INTERNATIONAL, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED MARCH 31, 2, AND FOR THE PERIOD FROM JULY 22, 2005 (INCEPTION) THROUGH MARCH 31, 2011 (unaudited) July 22, 2005 Three months Three months Nine months Nine months (inception) ended ended ended ended through March 31, March 31, March 31, March 31, March 31, REVENUES $ COST OF GOODS SOLD Gross profit EXPENSES Selling, general and administrative expenses Loss from operations ) Gain on restructuring of troubled debt - ) - ) ) Interest expense Accretion of accrued royalties and licensing fees Amortization expense Income (loss) before provision for income taxes ) Provision for income taxes - Net income (loss) $ ) $ $ ) $ ) $ ) Net income (loss) per share basic and diluted $nil $nil $nil $nil $ ) Basic weighted average common shares Diluted weighted average common shares The accompanying notes are an integral part of these financial statements. 4 WATERPURE INTERNATIONAL, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIENCY) FOR THE PERIOD FROM JULY 22, 2005 (INCEPTION) THROUGH MARCH 31, 2011 (unaudited) Common stock to-be-issued Common stock issued and outstanding Preferred series A stock issued and outstanding Additional paid-in-capital Deficit accumulated during the development stage Total stockholders' equity(deficiency) Shares Amount Shares Amount Shares Amount Balance July 22, 2005 (inception) - $
